DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, mailed 10/22/2021, are entered. Claims 1, 9 and 14 are amended. No claims are cancelled and/or added. Claims 1-20 remain pending.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:


The prior art
US Publication to Fujishiro (US 2017/0195996 A1):
In the same field of endeavor, Fujishiro provides for a method of suspending and resuming transmission from an eNB. A User Equipment may transmit a radio link failure report to an SeNB via an MeNB (¶0085) that causes a pause in data transmission. If the UE is able to recover the radio link, it may send an S-RLF recovery indication, which in turn may cause transmissions to resume (¶fig. 8; ¶0086-0091). Fujishiro does not reasonably suggest sending a link modification request to the SeNB via the MeNB and in 

The prior art of record, including Fujishiro does not disclose and/or reasonably suggest a procedure initiated by a terminal device sending a link modification request resulting in setting up of an RRC link with a target network device while eliminating the need to perform a random access process. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476